Name: 99/643/EC: Commission Decision of 15 September 1999 amending Decision 1999/507/EC on certain protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia (notified under document number C(1999) 2975) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural activity;  trade;  health
 Date Published: 1999-09-30

 Avis juridique important|31999D064399/643/EC: Commission Decision of 15 September 1999 amending Decision 1999/507/EC on certain protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia (notified under document number C(1999) 2975) (Text with EEA relevance) Official Journal L 255 , 30/09/1999 P. 0038 - 0038COMMISSION DECISIONof 15 September 1999amending Decision 1999/507/EC on certain protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia(notified under document number C(1999) 2975)(Text with EEA relevance)(1999/643/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,(1) Whereas by Decision 1999/507/EC(3) the Commission has adopted protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia with regard to Nipah respective Hendra disease; whereas the test requirements for cats imported from Australia must be modified so as to allow the use of a validated diagnostic test for the detection of antibody against the Hendra disease virus;(2) Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The second indent of paragraph 2 of Article 3 of Decision 1999/507/EC is amended as follows:1. The words "IgM and IgG capture ELISA test" are replaced by the words "serum neutralisation test".2. The words "10 days" are replaced by the words "14 days".Article 2Member States shall amend the measures they apply with regard to Australia to bring them into line with this Decision.They shall inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 15 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 194, 27.7.1999, p. 66.